Citation Nr: 1114443	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  09-23 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for bilateral ear pain.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1972 to February 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In February 2011, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The United States Court of Appeals for Veterans Claims (hereinafter "the Court"), in Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice requirements applied to all elements of a claim.  The Veteran was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in July 2008 and September 2008.

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease. 38 C.F.R. § 3.159(c)(4).  The Court has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In this case, the Veteran contends that he has bilateral hearing loss and tinnitus as a result of acoustic trauma sustained in service.  Specifically, he stated that while he was in basic training, he was exposed to the firing of M-16s.  He stated that his ears and hearing had continued to cause him problems since the exposure.  He testified that his basic training occurred during one of the worst winters in South Carolina history and that they had to lay down on frozen ground at the firing range while firing their weapons.  He stated he was not provided hearing protection and that he remembered leaving the range with his ears ringing and hurting.  He also stated that they went to the rifle range at least once per week and spent at least half the day at the range.  He reported that his hearing loss and tinnitus began during basic training and gradually worsened since that time, but that he did not seek treatment until approximately 12 years ago because he was unaware that he could receive VA treatment.  He stated he had worked as a farmer and rancher and had worked at the Baptist church as a minister of music.  He denied any significant noise exposure after separation from service.  He also testified that he was hospitalized twice during basic training and treated for pneumonia.

The Veteran's service treatment records are negative for any notations, documentation, or findings of bilateral hearing loss, tinnitus, or ear pain.  He was treated for an upper respiratory infection in November 1972.  A February 1973 separation examination report indicates hearing within normal limits.  A private audiologic evaluation dated in July 2008 noted the Veteran presented with a history of hearing loss and tinnitus that he stated began while serving in the United States Army from 1972 to 1973.  He reported that he was exposed to significant artillery noise on the firing range and that did not have access to hearing protection during service.  The pure tone results of the audiologic evaluation revealed a moderate to severe sensorineural hearing loss in both ears.  The diagnoses included hearing loss and tinnitus.  The audiologist opined that it was just as likely as not that the Veteran's hearing loss and tinnitus were related to his exposure to hazardous noise while in the service.  

A May 2009 VA examiner also noted the Veteran reported a history of military noise exposure from the firing of rifles during basic training and that he reported some of his rifle shooting exercises took place while lying in areas where the ground was covered with very cold water and ice.  Use of hearing protection during basic training was denied.  Following discharge from service, the Veteran completed a music degree.  The Veteran noted that some of his occupational activities included work as a petroleum land man, work as a minister of music, and work as a pastor at a number of churches in Oklahoma.  He also noted that he worked part-time as a farmer and rancher.  He stated that his tinnitus first became noticeable ten years earlier at which time changes in his hearing sensitivity were also first noted.  The examiner noted bilateral hearing loss, but found that given his hearing was within normal limits at separation, in the absence of clinical or research evidence supportive of a delayed onset hearing loss attributable to acoustic trauma with the Veteran's self report of a gradually progressive hearing loss that began 10 years earlier (a finding inconsistent with a history of bilateral acoustic trauma), it was less likely that the Veteran's current bilateral hearing loss was due to military service.  It was also noted that the Veteran reported a gradual onset of his bilateral intermittent tinnitus that began 10 years earlier and that it was less likely that his bilateral intermittent tinnitus was due to military service.  

A November 2009 private medical examination report noted that the Veteran was in good health when he entered service and that during basic training he was exposed to noise on the rifle range.  It noted that frozen water and frozen ground could result in greater echo on the firing range and that while on the firing range he developed ringing in his ears that had continued.  The Veteran stated he not aware of any other noise exposure except for mowing his lawn and that he had been a music director at Baptists churches for 42 years.  The physician stated that the reflection of the echo off the frozen ground would have caused more noise exposure than if the ground had been non-frozen, that the Veteran had tinnitus since his initial noise exposure, and that noise induced injuries to the inner ears caused continued deterioration and a worsening of hearing over time.  The injuries, impairments, and disabilities were found to be as likely as not due to and a consequence of the Veteran's service.  

Based upon the evidence of record, the Board finds that an additional medical examination is required.  The medical evidence includes conflicting opinions as to etiology regarding the Veteran's bilateral hearing loss and tinnitus and the issue of a disability manifested by ear pain was not addressed in any medical opinion.  Therefore, further development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and requested to provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and/or non-VA, who have provided treatment pertinent to the issues on appeal.  After the Veteran has signed any appropriate releases all identified pertinent records should be obtained and associated with the claims folder.  Attempts to procure records should be documented in the file.  If records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be scheduled for a VA ear, nose, and throat examination by an appropriate medical specialist for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has bilateral hearing loss, bilateral tinnitus, and/or a bilateral disability manifested by ear pain as a result of active service, to include as a result of an upper respiratory infection in November 1972.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  The provided opinions must be reconciled with the July 2008 and November 2009 private medical opinions and the May 2009 VA audiologist's opinion.

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

